USCA11 Case: 21-13266      Date Filed: 06/07/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13266
                   Non-Argument Calendar
                   ____________________

DIANE FISHER,
                                              Plaintiff-Appellant,
versus
PNC BANK, N.A.,
PNC INVESTMENTS, LLC,


                                     Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:18-cv-22974-FAM
                   ____________________
USCA11 Case: 21-13266         Date Filed: 06/07/2022     Page: 2 of 9




2                       Opinion of the Court                 21-13266


Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
        We are asked to decide in this appeal whether the district
court properly granted a motion to compel arbitration of Diane
Fisher’s claims against PNC Bank, N.A. and PNC Investments,
LLC. Fisher alleges that PNC Bank mishandled funds in an account
held by Fisher and her deceased mother, Rose Charlap. She filed a
five-count complaint against PNC Bank in the United States Dis-
trict Court for the Southern District of Florida alleging (1) civil
theft, (2) aiding and abetting civil theft, (3) negligence, (4) fraudu-
lent concealment, and (5) aiding and abetting fraud. The district
court compelled arbitration, relying on an application for a joint
Brokerage Account, signed by Fisher, that contained an arbitration
clause. For the reasons given below, we affirm.
                      I.     BACKGROUND

       Fisher and her mother co-owned an investment account at
Royal Bank of Canada (“RBC”). In 2011, Charlap’s health began de-
clining, and she decided to transfer the RBC account to PNC Bank.
Charlap notified PNC Bank that over $150,000 of the money in the
investment account belonged to Fisher, and that Fisher would re-
main a co-owner of the account. To transfer the account, Charlap
signed a brokerage account application that contained an arbitra-
tion clause:
USCA11 Case: 21-13266        Date Filed: 06/07/2022     Page: 3 of 9




21-13266               Opinion of the Court                        3

      You agree that all controversies that may arise be-
      tween PNC Investments and its correspondent firm,
      their respective agents, representatives, affiliates, em-
      ployees and you concerning any transaction, the con-
      struction, performance, or breach of this or any other
      agreement between us, whether the transaction or
      agreement is entered into, prior, on, or subsequent to
      the date hereof, shall be determined by arbitration.

       Fisher, who resides in New York, alleges that she was una-
ware of the transfer until 2015 when she traveled to Florida to visit
her mother, who was living in an assisted living facility in Fort
Lauderdale. Fisher then discovered that her brother, Alan, had
been withdrawing money from the PNC Bank account, and that
Charlap had arranged for a $100,000 loan for Alan upon transfer-
ring the account to PNC Bank. Fisher also found out that she was
no longer a joint owner of the account, and that Alan had been
misusing funds in the account by, among other things, using Char-
lap’s checkbook to send himself thousands of dollars. At that point,
Fisher initiated competency proceedings and became the legal
guardian of her mother.
       Fisher then applied for another brokerage account in order
to move her and Charlap’s funds to a new account, which she could
access and oversee. The 2015 application included a brokerage
agreement (“Agreement”), that, like the 2011 application, included
an arbitration clause:
USCA11 Case: 21-13266        Date Filed: 06/07/2022     Page: 4 of 9




4                      Opinion of the Court                21-13266

      All controversies that may arise between you, us and
      [the broker] concerning any subject matter, issue or
      circumstance whatsoever (including, but not limited
      to, controversies concerning any Account, order or
      transaction, or the continuation, performance, inter-
      pretation or breach of this or any other agreement be-
      tween you, us and [the broker], whether entered into
      or arising before, on or after the date this Account is
      opened).

       Fisher signed the Agreement with her name as the “Joint Ac-
count Owner/Custodian” and her mother’s name in the “Account
Owner” section. The first page of the application described the “Ac-
count Type” as “Guardian.” Fisher also signed in another section
as the “Primary Applicant.” Fisher stated that she opened the ac-
count “as the only alternative to being able to take a hold of the
funds belonging to my mother and I, that were held in the
PNC/PNCI accounts.” PNC Bank received the application along
with the executed Agreement and opened the account.
       Three years after opening the 2015 account, Fisher filed a
complaint against PNC Bank in the United States District Court for
the Southern District of Florida alleging (1) civil theft, (2) aiding
and abetting civil theft, (3) negligence, (4) fraudulent concealment,
and (5) aiding and abetting fraud. PNC Bank filed a motion to com-
pel arbitration, which the district court granted. Fisher timely ap-
pealed.
USCA11 Case: 21-13266          Date Filed: 06/07/2022   Page: 5 of 9




21-13266               Opinion of the Court                         5

                 II.    STANDARD OF REVIEW

       We review a district court’s order granting a motion to com-
pel arbitration de novo. In re Checking Acct. Overdraft Litig., 754
F.3d 1290, 1293 (11th Cir. 2014).
                        III.   DISCUSSION

       The district court granted PNC Bank’s motion to compel,
holding that because Fisher signed the Agreement containing an
arbitration clause, and Fisher was bound by the arbitration clause
because Fisher did not allege that PNC Bank fraudulently obtained
her signature. Fisher argues she is not bound by the arbitration
clause because (1) she signed the Agreement not in her personal
capacity, but as her mother’s guardian, and (2) there is no arbitrable
issue between Fisher and PNC Bank because her claims do not arise
from the Agreement. We disagree. For the reasons given below,
we hold that Fisher is bound by the arbitration clause contained in
the Agreement and affirm the district court.
           A.   Fisher is Bound by the Arbitration Clause

       The Federal Arbitration Act was “designed to promote arbi-
tration,” and the Supreme Court describes it as a “national policy
favoring arbitration.” AT&T Mobility LLC v. Concepcion, 563 U.S.
333, 345 (2011) (citing Buckeye Check Cashing, 546 U.S. 440, 443
(2006)). The purpose of the Act is to place arbitration agreements
on the same footing as any other contract. See Volt Info. Scis. v.
Bd. of Trs., 489 U.S. 468, 478 (1989) (citing Scherk v. Alberto-
USCA11 Case: 21-13266         Date Filed: 06/07/2022     Page: 6 of 9




6                       Opinion of the Court                 21-13266

Culver Co., 417 U.S. 506, 511 (1974)). Accordingly, arbitration
agreements are ordinarily fully enforceable absent a showing of
fraud, duress, or unconscionability. Mitsubishi Motors Corp. v.
Soler Chrysler-Plymouth, 473 U.S. 614 (1985). The federal policy
favoring arbitration does not require that we disregard traditional
principles of state contract law, which govern the enforceability of
arbitration agreements by or against a non-signatory. See Arthur
Andersen LLP v. Carlisle, 556 U.S. 624, 631 (2009).
        Fisher argues that the district court erred in applying the ar-
bitration clause because she is a non-signatory to the agreement.
Specifically, she argues that she signed the Agreement not in her
personal capacity, but as her mother’s legal guardian. We disagree.
The arbitration clause in the Agreement states that it applies to
“[a]ll controversies that may arise between you, us and [the bro-
ker].” Fisher applied as a “Joint Account Owner/Custodian” and
initialed, signed, and dated the Agreement. Fisher has not alleged
that her signature was nonvoluntary or otherwise fraudulently ob-
tained. Even though Fisher opened the account for her mother, we
interpret the word “you” in the clause to refer to Fisher as the per-
son who applied for the account and signed the application. Ac-
cordingly, Fisher is bound by the arbitration clause.
       Fisher cites our discussion in World Rentals & Sales, LLC v.
Volvo Constr. Equip. Rents, Inc., 517 F. 3d 1240, 1246 (11th Cir.
2008). But that decision does not help her cause. As an initial mat-
ter, World Rentals discussed theories under which a non-signatory
could be compelled to arbitrate. Id. at 1246. As discussed above,
USCA11 Case: 21-13266          Date Filed: 06/07/2022      Page: 7 of 9




21-13266                Opinion of the Court                           7

Fisher is a signatory of the 2015 Agreement. Furthermore, in
World Rentals, we held that an arbitration clause did not apply to
certain third parties because the clause’s language “expressly and
unambiguously exclude[d] from their scope any dispute” between
those parties and was instead limited to disputes between a franchi-
sor and franchisee. Id. Here, the arbitration clause contains no lan-
guage specifically carving out Fisher.
       Fisher also relies on Transcontinental & Western Air, Inc. v.
Parker, 144 F.2d 735 (8th Cir. 1944), which is similarly distinguish-
able. There, the court declined to compel arbitration between a sig-
natory’s widow and his former employer because the arbitration
clause at issue expressly stated that it applied only to disputes be-
tween the “employer and employee.” Id. Again, Fisher is a signa-
tory. And the arbitration clause at issue here makes no such narrow
specification—it covers all disputes between “you, us, and [the bro-
ker].” Accordingly, there is “no basis for assuming that the clause
as written does not fully and accurately express the intent of the
parties to the contract” to arbitrate. Id.
        Even if Fisher could establish that she was a non-signatory,
she would be equitably estopped from denying the arbitration
clause. See Kroma Makeup EU, LLC v. Boldface Licensing +
Branding, Inc., 845 F.3d 1351, 1354 (11th Cir. 2017). Under Florida
law, a non-signatory cannot seek benefits under an agreement
while “simultaneously attempting to avoid the burden of the pol-
icy’s arbitration provision.” Allied Prof’ls Ins. Co. v. Fitzpatrick, 169
So. 3d 138, 142 (Fla. Dist. Ct. App. 2015) (citing Bahamas Sales
USCA11 Case: 21-13266        Date Filed: 06/07/2022     Page: 8 of 9




8                      Opinion of the Court                21-13266

Assoc., LLC v. Byers, 701 F.3d 1335 (11th Cir. 2012)). That is what
Fisher seeks to do here. She wishes to hold PNC Bank accountable
for breaching duties that arise from her ownership of the account
while avoiding the burden of the arbitration clause.
      B.     The Arbitration Clause Covers Fisher’s Claims

        We also reject Fisher’s argument that her claims are not cov-
ered by the 2015 arbitration clause. The arbitration clause states
that it concerns “any subject matter, issue or circumstance whatso-
ever, including, but not limited to, controversies concerning any
Account, order or transaction, or the continuation, performance,
interpretation or breach of this or any other agreement.” The
clause explicitly contemplates disputes arising from other issues or
agreements “whether entered into or arising before, on or after the
date this Account is opened.”
       Fisher contends that she did not intend to arbitrate claims
arising from the bank account transferred from RBC to PNC Bank.
She argues that reading the arbitration clause to cover these claims
would render the arbitration clause without limit. Again, we disa-
gree. Fisher entered the Agreement containing an arbitration
clause covering “[a]ll controversies” between Fisher, PNC Bank,
and the broker. “All controversies” is broad enough to encompass
the issues forming the basis of this litigation. Moreover, Fisher’s
claims all revolve around PNC Bank’s alleged misuse of her funds
and her mother’s funds. They arise out of the account agreement,
USCA11 Case: 21-13266       Date Filed: 06/07/2022    Page: 9 of 9




21-13266              Opinion of the Court                       9

and Fisher’s argument that her claims are unrelated to the agree-
ment is unfounded.
                      IV.   CONCLUSION

       After a careful review of the record, we affirm the district
court’s order compelling arbitration.
AFFIRMED.